Name: Commission Regulation (EC) No 863/2001 of 2 May 2001 amending Regulation (EC) No 242/2001 on the issuing of a standing invitation to tender for the resale on the internal market of common wheat held by the Belgian intervention agency
 Type: Regulation
 Subject Matter: trade policy;  European construction;  plant product;  Europe;  marketing
 Date Published: nan

 Avis juridique important|32001R0863Commission Regulation (EC) No 863/2001 of 2 May 2001 amending Regulation (EC) No 242/2001 on the issuing of a standing invitation to tender for the resale on the internal market of common wheat held by the Belgian intervention agency Official Journal L 122 , 03/05/2001 P. 0011 - 0011Commission Regulation (EC) No 863/2001of 2 May 2001amending Regulation (EC) No 242/2001 on the issuing of a standing invitation to tender for the resale on the internal market of common wheat held by the Belgian intervention agencyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 5 thereof,Whereas:(1) Commission Regulation (EEC) No 2131/93(3), as last amended by Regulation (EC) No 1630/2000(4), lays down the procedure and conditions for the disposal of cereals held by the intervention agencies.(2) Commission Regulation (EC) No 242/2001(5) opened a standing invitation to tender for the resale on the internal market of 113000 tonnes of common wheat held by the Belgian intervention agency.(3) The last partial invitation to tender pursuant to Regulation (EC) No 242/2001 should be postponed.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Article 2(2) of Regulation (EC) No 242/2001 is replaced by the following: "2. The final date for the submission of tenders for the last partial invitation to tender shall expire on 25 June 2001."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 May 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 191, 31.7.1993, p. 76.(4) OJ L 187, 26.7.2000, p. 24.(5) OJ L 35, 6.2.2001, p. 9.